This cause came on for further consideration upon relator’s filing on March 26, 2013, of a motion for court’s approval of Thomas G. Sherman, M.D., to conduct a medical-record review and psychiatric evaluation. The motion was not opposed.
Upon consideration thereof, it is ordered by this court that the motion is granted. Thomas G. Sherman, M.D., is approved to perform a review of respondent’s mental-health records from 2003 to the present and to perform an evaluation of respondent for the purpose of determining whether respondent is competent to return to the active practice of law.